Order entered April 3, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01765-CV

                          IN THE INTEREST OF J.T.A., A CHILD

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-54435-2011

                                            ORDER
       We GRANT the April 2, 2014 second motion of Sheri Vecera, Official Court Reporter

for the 199th Judicial District Court of Collin County, Texas, for an extension of time to file the

reporter’s record. The reporter’s record shall be filed on or before May 2, 2014. We caution Ms.

Vecera that no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE